Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2005

Padilla v. Miner
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2455




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Padilla v. Miner" (2005). 2005 Decisions. Paper 690.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/690


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-326                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    NO. 05-2455
                                 ________________

                                  DAVID PADILLA,

                                           Appellant


                                           v.

                                  WARDEN MINER

                    ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                             (D. NJ Civ. No. 05-cv-943)
                    District Judge: Honorable Robert B. Kugler
                  _______________________________________

Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                August 4, 2005

       Before: RENDELL, FISHER and VAN ANTWERPEN, Circuit Judges

                              (Filed: August 16, 2005)

                             _______________________

                                    OPINION
                             _______________________

PER CURIAM

     David Padilla appeals from the orders of the United States District Court for the
District of New Jersey dismissing his petition for writ of habeas corpus and denying his

motion for reconsideration. Padilla has filed a motion for summary reversal or, in the

alternative, requested that the appeal proceed to briefing.

       Padilla was convicted in 1997 in the United States District Court for the Eastern

District of Pennsylvania of conspiracy to distribute cocaine, possession with intent to

distribute cocaine, and carrying a firearm during a drug trafficking crime.1 He was

sentenced to two concurrent life sentences for the conspiracy and possession convictions

and to a consecutive sixty-year sentence for the weapons offense. Padilla appealed his

convictions, which were affirmed by this Court. Padilla then filed a motion to vacate his

sentence under 28 U.S.C. § 2255. The District Court denied this motion, and this Court

affirmed. In June 2003, Padilla filed a second motion under § 2255, asserting claims

based on newly discovered evidence that the prosecution had used falsified reports and

testimony at trial and had suppressed exculpatory evidence. The District Court dismissed

this motion without prejudice, because Padilla had not received this Court’s authorization

under 28 U.S.C. § 2244(b)(3)(A) to file a second or successive § 2255 motion. Padilla

then filed an application for such authorization, which was denied by this Court on the

basis that, even if the statements Padilla presented could be construed as new evidence,

they did not suffice to show by clear and convincing evidence that no reasonable




       1
        As the parties are familiar with the facts, we recite them here only as necessary to
our discussion.

                                              2
factfinder could have found him guilty.

       In February 2005, Padilla, who is currently incarcerated at FCI Fairton in New

Jersey, filed this habeas petition pursuant to 28 U.S.C. § 2241 in the United States

District Court for the District of New Jersey. The District Court determined that it lacked

jurisdiction to consider Padilla’s petition, concluding that Padilla’s claims should have

been brought under § 2255 because they challenged the legality of his conviction. Padilla

filed a motion to vacate that order, which the District Court construed as a motion for

reconsideration under Federal Rule of Civil Procedure 59(e) and denied, holding that

Padilla had not demonstrated that the court had overlooked any key evidence or made a

fundamental error of law in deciding his case.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. §§ 1291 and 2253(a).

We exercise plenary review over the District Court’s legal conclusions and apply a clearly

erroneous standard to its factual findings. See Lambert v. Blackwell, 134 F.3d 506, 512

(3d Cir. 1998).

       Padilla seeks to raise the same claims in this § 2241 petition that he attempted to

raise in a second § 2255 motion in 2003. Padilla argues that § 2255 is an “inadequate or

ineffective” means for him to raise these claims and that he is therefore entitled to use §

2241, under In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997). Padilla offers no arguments

for the applicability of the narrow Dorsainvil exception other than the fact that the

gatekeeping requirements established by the Anti-Terrorism and Effective Death Penalty



                                              3
Act (“AEDPA”) in 28 U.S.C. § 2244(b)(2) are too difficult to meet. We agree with the

District Court that Padilla cannot make use of the Dorsainvil exception merely because he

cannot meet the AEDPA’s stringent requirements. See Cradle v. United States, 290 F.3d

536, 539 (3d Cir. 2002) (citing Dorsainvil, 119 F.3d at 251). We also agree with the

District Court’s determination that transferring Padilla’s petition to this Court pursuant to

28 U.S.C. § 1631 would not be in the interest of justice, because he has once before asked

this Court for authorization to raise identical claims. We, likewise, find no error in the

District Court’s denial of Padilla’s motion for reconsideration.

       For these reasons, we conclude that Padilla’s appeal presents no substantial

question, and we will summarily affirm the orders of the District Court.




                                              4